Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buffer unit and collection space of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5, 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 30 are indefinite due to the phrase “such as.” Claim 26 lacks antecedent basis for “the first and second end.” Claim 30 lacks antecedent basis for “the submerged member.” It appears that the claim should depend from claim 29.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 5, 7, 8, 14, 19, 21, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent 2012-246634.
The Japanese patent discloses a floating barrier with a submerged screen portion and a non-submerged portion that is unanchored so that it may drift along the surface of the water due to air resistance of the non-submerged portion and drag from the submerged portion, as claimed. See especially paragraphs 9 and 27-33. With respect to claims 7 and 24, see paragraph 8. 
6.	Claims 2, 3, 11, 15, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent 2012-246634.
	With respect to claims 2, 3, 15 and 16, it is submitted that the relative speed of the collecting system and the objects to be collected would have been an obvious matter of optimization for one skilled in the art, depending on the desired direction of use. With respect to claims 11 and 28, it is submitted that plastic is a well-known substance found in floating debris, and that recycling of plastic is well-known and commonly practiced.
7.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent 2012-246634 in view of Nyfeldt or Bocard.
	Claim 23 differs from the Japanese patent in recitation of a buffer unit including a space for storing collected objects. It is known to provide a space for collecting floating objects, as exemplified by Nyfeldt(1) and Bocard (3). It would therefore have been obvious to one skilled in the art to add such a collecting space to the device of the Japanese patent, to store and retain the collected objects.
8.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent 2012-246634 in view of Nilsen.
Claim 26 differs from the Japanese patent in recitation of the depth of the screen being reduced toward the ends. It is known to provide a retaining boom of varying depth, as exemplified by Nilsen. See figures 3-6 and 11. It would therefore have been obvious for one skilled in the art to vary the depth of the screen of the Japanese patent, to optimize collection. With respect to the recitation of the depth being reduced toward the ends rather than being increased, a shown by Nilsen, it is submitted that this would have been an obvious matter of optimization for one skilled in the art, depending on the characteristics of the substance being collected and the site-specific conditions, such as wind and water speeds.
9.	Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent 2012-246634 in view of Weiss.
	Claims 29-31 differ from the Japanese patent in recitation of a submerged member connected to the barrier at two attachment portions to form a concave region. It is known to attach a member, such as a handle, to the ends of a collection boom to form a concave region, as exemplified by Weiss. It would therefore have been obvious for one skilled in the art to attach a similar weight or anchor to the system of the Japanese patent, to maintain a concave shape for optimum collection. See paragraphs 23, 24 and 31 of the Japanese patent, which disclose the use of weights or anchors. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Preus, Clark and Dreyer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778